DETAILED ACTION
This action is in response to the amendment filed on 5/5/2021. 
Claims 1-6 are pending.

Acknowledgment is made of a claim for foreign priority. All of the certified copies of the priority documents have been received. 

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.   

Response to Arguments


Claim Rejections 35 USC §102 & 103


Applicant's amendment filed 5/5/2021 have been fully considered but they are not persuasive. 

Applicant argues:

1. Page 7
First, Seregin fails to disclose, teach or suggest determining a bottom-right neighboring FRP block that is collocated with a bottom-right spatially neighboring block of the current SRP block, and deriving cross-resolution motion information corresponding to motion information associated with the bottom-right neighboring block. FIG. 4 of Seregin shows a temporal neighboring block T. Seregin, [84] ("FIG. 4, there are five spatial neighboring blocks 400 and one temporal neighboring block 402. The five spatial neighboring blocks 400 are the left block (L), above block (A), above right block (AR), bottom left block (BL) and above left block (AL). One temporal neighboring block 402 is denoted as T."). In contrast, claim 1 recites determining a bottom-right neighboring FRP block that is collocated with a bottom-right spatially neighboring block of the current SRP block. Thus, Seregin fails to disclose, teach or suggest this aspect of claim 1.

Further, as discussed during the interview, Seregin is silent as to using motion information associated with pixels in a collocated base layer block. Instead, Seregin uses the motion vector of the base layer block itself. Seregin,   103. Seregin therefore does not disclose that candidates include motion information associated with pixels in the base layer, let alone that a second inter-layer candidate corresponds to motion information associated with one of the four center BL pixels, as claimed.”

Examiner’s response:
Fig. 4 of Seregin is describing some of the possible candidates including spatial and temporal candidates. Furthermore, [0105] of Seregin also discloses inter layer candidates including the neighbor to a collocated base layer block of the current enhancement layer block which is understood to include neighbors such as the neighboring blocks shown in Fig. 4 (spatially neighboring blocks such as bottom-right neighboring blocks.
Also, the using motion information associated with pixels in a collocated base layer block is disclosed by Hinz, the rationale for combining the teachings given in the below rejection.

2. Page 8
Therefore, while Hintz mentions a "center position C1," the center position C1 is of the current block being decoded, and is used to identify a block in the base layer. Therefore, neither Seregin nor Hintz, either alone or in combination, disclose, teach or suggest at least "determining a collocated FRP block of the FRPs and one of four center FRP pixels in the collocated FRP block, wherein the collocated FRP block is collocated with the current SRP block" and "deriving a second cross- resolution motion information candidate corresponding to motion information associated with the one of the four center FRP pixels in the collocated FRP block," as claimed in amended claim 1.”

Examiner’s response:
Hinz [0375] states that the motion information of the center position pixel of the collocated base layer block is added to the top of the candidate list. Given so, such is considered to be another embodiment and/or another way to derive a candidate.

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


































Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin et al. (US 20130294513 A1; hereinafter Seregin) in view of Hinz et al. (US 20150195566 A1)

Regarding the claim 1, Seregin discloses the invention substantially as claimed.
Seregin discloses,
1. A coding method for video data, wherein the video data is configured into first resolution pictures (FRPs) with a first spatial resolution and second resolution pictures (SRPs) with a second spatial resolution and wherein the first spatial resolution and the second spatial resolution are different, the method comprising: 


receiving input data associated with a current SRP block of one of the SRPs; 
Seregin “[0093] An example of scalabilities 600 in different dimensions is shown in FIG. 6.  In the example, scalabilities are enabled in three dimensions 602, 604, 606.  In a time dimension 602, frame rates with 7.5 Hz, 15 Hz or 30 Hz can be supported by temporal scalability (T).  When spatial scalability (S) 604 is supported, different resolutions such as QCIF, CIF and 4CIF are enabled.  For each specific spatial resolution and frame rate, the SNR (Q) layers 606 can be added to improve the picture quality…”

determining a bottom right neighboring FRP block of the FRPs, wherein the bottom-right neighboring FRP block is collocated with a bottom-right spatially neighboring block of the current SRP block; 
Seregin “[0105] …A candidate list for the current block in the enhancement layer is optionally created at block 905…One or more associated base layer blocks (e.g., a collocated base layer block, a neighbor to a collocated base layer block, a block offset by a predetermined distance from a collocated base layer block, etc.) or their associated motion information is added as one or more base layer motion candidates to the candidate list at block 910….”
[0105] of Seregin also discloses inter layer candidates including the neighbor to a collocated base layer block of the current enhancement layer block which is understood to include neighbors such as the neighboring blocks shown in Fig. 4 (spatially neighboring blocks such as bottom-right neighboring blocks.

determining a collocated FRP block of the FRPs…wherein the collocated FRP block is collocated with the current SRP block;
Seregin “[0105]…A candidate list for the current block in the enhancement layer is optionally created at block 905…One or more associated base layer blocks 

deriving a first cross-resolution motion information candidate corresponding to motion information associated with the bottom-right neighboring FRP block; and 
Seregin “[0105] …A candidate list for the current block in the enhancement layer is optionally created at block 905…One or more associated base layer blocks (e.g., a collocated base layer block, a neighbor to a collocated base layer block, a block offset by a predetermined distance from a collocated base layer block, etc.) or their associated motion information is added as one or more base layer motion candidates to the candidate list at block 910….”
[0105] of Seregin also discloses inter layer candidates including the neighbor to a collocated base layer block of the current enhancement layer block which is understood to include neighbors such as the neighboring blocks shown in Fig. 4 (spatially neighboring blocks such as bottom-right neighboring blocks.

…

wherein: the motion information is scaled according to the first spatial resolution and the second spatial resolution to generate the first cross-resolution motion information candidate; and 
Seregin “[0025] An enhanced layer may have different spatial resolution than
base layer. For example, the spatial aspect ratio between EL and BL can be 1.0, 1.5, 2.0 or other different ratios. In other words, the spatial aspect of the EL may equal 1.0, 1.5, or 2.0 times the spatial aspect of the BL. In some examples, the scaling factor of the EL may be greater than the BL. For example, a size of pictures in the EL may be greater than a size of pictures in the BL. In this way, it may be possible, although not a limitation, that the spatial resolution of the EL is larger than the spatial resolution of the BL…”

one of the first and second cross-resolution motion information candidates is added to a candidate list for the current SRP block; 


deriving a final motion vector predictor from the candidate list; and 
Seregin “[0089] However, more advanced MVP techniques, such as AMVP may allow video encoder 20 to select the neighbor from which to define the MVP. That is, a video coder may generate a merge/AMVP list that includes a plurality of motion information candidates. The video coder may then select one of the motion information candidates. The MVP may be defined based on a motion vector of the selected motion information candidate.”

encoding or decoding the input data associated with the current SRP block using the final motion vector predictor.
Seregin [0089]…The use of AMVP may refer to the use of motion vector information from another block, with the use of an MVD value to indicate the differences between the MVP and the actual MV of the block to be coded and reference index signaled. Alternatively, the use of merge mode may refer to the use of motion information from another block to code a current block, with or without residual information indicating pixel differences between the block to be coded and the other block...”

Seregin “[0105]…A candidate list for the current block in the enhancement layer is optionally created at block 905…One or more associated base layer blocks (e.g., a collocated base layer block, a neighbor to a collocated base layer block, a block offset by a predetermined distance from a collocated base layer block, etc.) or their associated motion information is added as one or more base layer motion candidates to the candidate list at block 910….”

Seregin does not disclose,
determining…one of four center FRP pixels in the collocated FRP block…

deriving a second cross-resolution motion information candidate corresponding to motion information associated with the one of the four center FRP pixels in the collocated FRP block,

Hinz discloses,
determining…one of four center FRP pixels in the collocated FRP block…
Hinz “[0375] In an embodiment the motion vector is derived from center position 
C.sub.1 of the collocated prediction block of the base layer and added to the top of the candidate list as a first entry.  The candidate list of motion vector predictors is extended by one item…”

deriving a second cross-resolution motion information candidate corresponding to motion information associated with one of the four center FRP pixels in the collocated FRP block,
Hinz “[0375] In an embodiment the motion vector is derived from center position 
C.sub.1 of the collocated prediction block of the base layer and added to the top of the candidate list as a first entry.  The candidate list of motion vector predictors is extended by one item…”

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Hinz and apply them on the teachings of Seregin to incorporate the addition of the candidate MV predictor utilizing MV of one of the pixels in the collocated block in the base layer when encoding or decoding the enhanced layer block Seregin as taught by Hinz..
One would be motivated as Hinz teaches that MV of such a center pixel would be a good candidate in predicting MV in the current collocated block of the enhancement layer picture.  

2. The method of Claim 1, wherein the first spatial resolution is two times the second spatial resolution.
Seregin “[0025] An enhanced layer may have different spatial resolution than
base layer. For example, the spatial aspect ratio between EL and BL can be 1.0, 1.5, 2.0 or other different ratios. In other words, the spatial aspect of the EL may equal 1.0, 1.5, or 2.0 times the spatial aspect of the BL. In some examples, the scaling factor of the EL may be greater than the BL. For example, a size of pictures in the EL may be 

Seregin “[0102] The collocated base layer motion vectors may be scaled to generate predictors for the motion vectors of MB or MB partition in the enhancement layer. In addition, there is one MB type named base mode, which sends one flag for each MB. If this flag is true and the corresponding base layer MB is not intra, then motion vectors, partitioning modes and reference indices are all derived from base layer…”

3. The method of Claim 2, wherein the FRP motion information is scaled by a factor of two to generate the cross-resolution motion information candidate.
Seregin “[0025] An enhanced layer may have different spatial resolution than
base layer. For example, the spatial aspect ratio between EL and BL can be 1.0, 1.5, 2.0 or other different ratios. In other words, the spatial aspect of the EL may equal 1.0, 1.5, or 2.0 times the spatial aspect of the BL. In some examples, the scaling factor of the EL may be greater than the BL. For example, a size of pictures in the EL may be greater than a size of pictures in the BL. In this way, it may be possible, although not a limitation, that the spatial resolution of the EL is larger than the spatial resolution of the BL…”

Seregin [0102] The collocated base layer motion vectors may be scaled to generate predictors for the motion vectors of MB or MB partition in the enhancement layer. In addition, there is one MB type named base mode, which sends one flag for each MB. If this flag is true and the corresponding base layer MB is not intra, then motion vectors, partitioning modes and reference indices are all derived from base layer…”

Regarding the claims 4-6, they recite elements that are at least included in the claims 1-3 above respectively, but in an apparatus form rather than a method form. Therefore, the rationale for the rejection of the claims 1-3 applies equally as well to the claims 4-6 respectively. 
Regarding the processor in the claims, see Seregin “[0039] Video encoder20 and video decoder30 eachmaybe implemented as any of a variety of suitable encoder circuitry, 
















Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE N NOH/

Primary Examiner
Art Unit 2481